Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6, 10-14, 18, 22, 26-27, 29-30, 40-41, 45, 47, and 54, drawn to a polycrystalline super hard construction.
Group II, claims 61-71, drawn to a method of forming a polycrystalline super hard construction.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a polycrystalline super hard construction comprising a first region comprising polycrystalline super hard material said polycrystalline super hard material comprising a plurality of grains of super hard material: a second region forming a substrate, the second region comprising a hard phase and a binder phase; a third region interposed between the first and second regions, the third region extending across a surface of the second region along an interface; wherein the third region comprises a composite material having a first phase comprising a plurality of non-intergrown grains of super hard material, and a matrix material: the polycrystalline super hard construction further comprising a fourth region interposed between the second region and the third region, a major proportion of the fourth region comprising one or more components of the binder material of the second region, the fourth region further comprising one or more reaction products between the binder material of the second region and one or more components of the third region, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Belnap et al. (US 2008/0179109 A1) (hereinafter “Belnap”).  

Belnap teaches a cutting element formed from ultra-hard materials including an ultra-hard body in which the ultra-hard body comprises a diamond body including an uppermost layer, i.e., first region, comprising a plurality of bonded diamond crystals where the diamond crystals are coarse-sized diamond grains, i.e., polycrystalline super hard material comprising a plurality of grains of super hard material, and a plurality of interstitial regions disposed among the crystals (Belnap, [0008] and [0026]). Belnap further teaches that the diamond body includes an intermediate layer that is joined to the uppermost layer and extends within the body a depth from 
Belnap also teaches that a metallic substrate, i.e., a second region forming a substrate, is used in which the metallic substrate is formed from a metal solvent catalyst such as cobalt, i.e., binder phase, and can include cemented tungsten carbide, WC-Co, i.e., a hard phase (Belnap, [0058]). 
Additionally, Belnap teaches that the intermediate layer can be formed from the same types of ultra-hard materials as for forming the uppermost layer and that the ultra-hard material, such as PCD, and a matrix material makes up the components of the intermediate layer, i.e., the third region comprises a composite material having a first phase comprising a plurality of grains of super hard material and a matrix material (Belnap, [0044]). Belnap also teaches that the PCD body includes a lowermost layer that extends within the body a depth from the intermediate layer towards the substrate, and that it is interposed between the intermediate layer and the substrate where the lowermost layer is a PCD material that is formed by using diamond grains and a matrix material where the matrix material is a solvent metal catalyst such as cobalt, i.e., the polycrystalline super hard construction further comprising a fourth region interposed between the second region and the third region, a major proportion of the fourth region comprising one or more components of the binder material of the second region, the fourth region further comprising one or more reaction products between the binder material of the second region and one or more components of the third region (Belnap, [0050-0051]).

. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 8:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        /STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        9/29/2021